        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 1 of 16

                                                                         FILED            ,
                                                                   HARRISBURG, PA
                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA
                                                                     MAR 3 0 2020

UNITED STATES OF AMERICA,                     Criminal No ~ 8 '--~;=;::::::~·~'"':"""'_.:____

          v.
                                             )o--Cr-      o'J~     DeputyCferk
                                              [Hon. John E. Jones III]
MAURICE MICHAEL HENDERSON, .
               Defendant.

               J\OTION FOR IMPOSITION OF A REDUCTION OF SENTENCE
 PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i) AND USSG § lBl.13 "OTHER REASONS",


     MAURICE MICHAEL HENDERSON, Defendant, (or:"Henderson"), proceeding pro
se, moves this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and USSG § 1B1.13
"OTHER REASONS" for consideration of a reduction in sentence based on the
extraordinary and compelling reasons outlined herein between 120 to 180 months,
an evidentiary hearing, or alternatively an order to show cause.

    "An extra year, day, or moment of freedom from prison when warranted,
     is worth pursuing by a prisoner, and if justified by the law, should
        be granted by the Court." U.S. v. Simnons, 375 F. Supp 3d 379
                          (EDNY, 2019), Weinstein, J.

     I. PROCEDURAL HISTORY AND F~CTUAL BACKGROUND

     Henderson was indicted in 2012 along with four co-defendants on charges
of conspiracy to manufacture, distribute and possession with intent to manufacture
or distribute five kilograms or more of hydrochloride and 280 grams or more
of cocaine base, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) - Count ls;
manufacture, distribute and possession with intent to manufacture and distribute
five kilograms and more of cocaine hydrochloride and 280 grams and more of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18
U.S.C. § 2: - Count 2s, possession of a firearm in furtherance of a drug
trafficking crime, a violation of 18 U.S.C. § 924(c)(1),(A) - Count 3s.

     After a four day jury trial, Henderson was found guilty of Counts ls,
and 2s, and not guilty on Count 3s. On August 27, 2014 the Court sentenced
Henderson to 300 months imprisonment as to each count running concurrently,
       Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 2 of 16


$200 spe~ial assessment, followed by 10 years of supervised release.   Henderson
is currently serving that at LSCI Allenwood in White Deer, PA.

     Henderson filed a direct appeal with the U.S. Court of Appeals for the
Third Cfurcuit. On appeal. Henderson argued.(1) the district court improperly
struck a potential juror for cause; (2) the district court erred by allowing
the use of surrmary witness. U.S. v. Henderson, 613 Fed. Appx. 113 (3d Cir.
2015). the Court of Appeals affirmed the judgment.

     Henderson filed a motion to vacate pursuant to 28 U.S.C. § 2255 raising
the following grounds: (1) ineffective assistance of counsel by failing to
adequately challenge testimony about conversion ratio of cooking cocaine power
into crack; (2) failing to object to Detective -Neff testifying as both a fact
and expert witness; (3) failure to challenge the use of prior NYS conviction
as a predicate offense for his status as a career offender; (4) omitted certain
greounds on direct appeal that were meritorious. U.S. v. Henderson, 2018
U.S. dist. LEXIS 123269 (M.D. Pa. 2018).

     Henderson now seeks fair consideration for the imposition of a reduced
sentence based on extraordinary and compelling reasons of: (1) the First Step
Act changes to the law regarding enhanced sentences for prior convictions
under 21 U.S.C. § 851, broadened safey value provision; (2) the Sentencing
Commission's concession that it was inappropriate to u~e the guideline commentary
to expand the list of qualifying predicate crimes in designating career offenders
for enhanced sentences instead of using the guidelines actual text; (3) th.~_:-,·
Supreme Court's clarification of 841(b)1.requirement that drug quantities that
impose a mandatory minimum be proven beyond a reasonable doubt and a defendant
may only be held accountable for his conduct or that which were reasonably
forseeable to him.

     'The 300 month sentence imposed is an unjust sentence and the law has
now shown that. Defendant requests a sentence between 120 - 180 months,
followed by the five years of ~upervised release enacted as part of the First
Step Act.



                                      2
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 3 of 16



                                    ARGUMENT
     The First Step Act amended. 18 U.S.C. § 3582(c)(1)(A) to permit prisoners
to move a se~tencing court for modification of sentence· "after the defendant
has fully exhausted all administrative right to appeal a failure of the Bureau
of Prisons to bring_amotion on the defendant's behalf or the lapse of 30 days
from the rec~ipt of such a request by the Warden of the defendant's facility,
whichever is earlier.

      Section 3582(c)(1)(A) provides in pertinent part: [T]he court ••• may reduce
 the term of imprisonment (and may impose a term of probation or supervised
 release with or without condi:tions that does not exc'?ed the unserved portion
 of the original term of imprisonment), after considering the factors set forth
 in section 3553(a), to the extent that they are applicable, if it finds (i)
 extraordinary and compelling reasons warrant._such_a•reduction; and that such
 a reduction is consistent with app;I.icable'policy statements issued by the
 Sentencing C'.ormnission.

         U.S.S.G. § 1B1.13 and related C'.ormnentary from the Sentencing Commission
   were most recently updated on november 1, 2018, before the effective date
   of the First. Step Act,- December 21, 2018. Ac~ordingly, the Guic;leline ·a~d
   Conunentary still presume that a reduction in sentence under§ 3582(c)(1)(A)
   must be made upon motion bf the Director of the Bureau of Prisons. The
   Conun~ntary describes·certain circumstances under which "extraordinary and
   compelling reasons~'''for a reduction in sentence are deemed to exist, but the
   Corrnnetnary does not suggest the-list is-exclusive. Application Note l(D),
   titled "Other _reasons" is a catchall provision, notililg;·. that the Director
· may determine "there exists in the defendant's case an extraordinary and
   compelling.reason other than, or in combination with, the reasons described
   in subdivisions {A) through (C)." _Application Note 3 states that "rehabilitation
   of the defendant is not by itself' an extraordinar·y and compelling reason· .
   for, purposes of this policy statement," mirroring the language of 28 U.S.C. ·
   § 994(t). In Application Note 4, the C'.orrnnission encour?ges the Director
   to file a motJon for reduction of sentence if a defendant meets any of the
  .circumstances set forth iri Application Note 1, thereby allowing a court to
 . consider§ 3553(a) factors, ·as well as criteria in the Commission's policy


                                      3
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 4 of 16


statement such as whether ·a defendant is a danger to the safety of any other
person or to the community, when determining.whether to reduce a term of.
imprisonment •.

      Numerous cot.irts have concluded that the C.Ommission's failure to amend
Guideline§ 1B1.13 and related C.Ommentary following the First step Act does
not preclude a court from .
                             acting on motions for sentence reductions
                                                              .
                                                                        or using
the catch-all provision in Application Note 1 (D). See United States v~ Brown,
2019 WL 4942051, No. 4:05-.CR-00227-1 (S.D. Iowa, Oct. 8, 2019) :(citing United
States v. Beck, No.• 1:13~cr-186-6, 2019 WL 2716505, at 5 (M.D.N.C. 'June 28·,
2019); United States v. Cantu, No. 1:05-CR.~456-1, 2019 WL 2498923, at 5 (S.D.
Jex. June 17, 2019); United States v •. Fo~, No. 2:14-cr-63 ·oBH; 2019 WL 3046086,
at 3 (D. Me. July 11, 2014); see also United States v. Urkevich, No. 8:03-
cr-37 (D. Neb. Nov. 14, 2019)(Reducing the defendant's term of incarceration
under 18 U.S·.c. § 3582(c)(1)(A)(i). The Court, after consideration of all
the factors set forth in 18 U.S.C. §3553(a), especially 3553(a)(2)(A) found
"extraordinary and compelling reasons":.for a reduction in the defendant's
sentence. The Court reduced the defendants 300-month sentence on the second
firearm Count to 60 month, ·noting that the second firearm Count today would
only carry a 60 month sentence).

     In an analogus opinion from United States v. Maumau, No. 2:08-cr-000758-
TC-11 (D. Utah Feb. 18, 2020), Judge Tena Campbell provided a~ extended, and
thoughtf~l review of recent compassionate release jurisprudence and the
~hanges made ~y tr1;e First Step Act ~o § ~582(c)(1)(A)_. Maumau was sentenced
to 57 years in prison for racketeering conspiracy, Hobbs Act robbery and
assault with a dangerous weapon, which was later reduced to 55 years on direct
appeal. Maumau filed a motion for a reduction of his sentence under 3582(c)(l)(A).

     In granting Maumau's motion, Judge Campbell's opinion joined the majority
of other district courts to have addressed this issue in concluding it has
the discretion to provide a.defendant with relief, even if the situat'ion does
not fall within the Sentencing C.Ommission's curr~~t policy statement.

     As part of the First Step Act, it is for the Court, not the Director
of the.Bureau of Prisons, to determine whether there is an "extraordinary
and compelling reason" to reduce a sentence ••• the Court concluded.
                                         4
          Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 5 of 16


                                           DISCUSSION
          A.        EXHAUSTION

     Henderson made a request to the Office of the Warden of his institution
for a reduction in sentence. The Warden responded on January 30, 2020 denying
the request but encouraging a petition directly to the sentencing Court. (Exhibit
'A').


     Following the Warden's guidance, Henderson filed an apepal to the-Office
of General Counsel for the Federal Bureau of Prisons on February 2, 2020
through the prison mail system. _(Exhibit 'B'). More than 30 days has elapsed
and no response has been received. Id.

        Henderson has exhausted his administrative remedy.

          B.        EXTRAORDINARY   ~   COMPELLING REASONS FOR REDUCTION

               1.     CAREER OFFENDER
     When.Henderson was sentenced he was designated a career offender under
the U.S. Sentencing Guidelines, § 4B1.1 However superseding authority and
clarification from the U.S. Sentencing Commision now demonstrates Henderson
was not a career offender because he did not have hte required predicate and
instant offense to qualify as a career offender.

      Under the Sentencing Guidelines, in order to be a career offender, the
defendant must be (1) at least 18 years old at the time the defendant committed
the instant offense, (2) the instant offense is a felony that is either a
crime of violence or a controlled substance offense, (3) and the defendant
has -at least two prior felony convictions of either a crime of violence or
controlled substance offenses. § 4B1.1(a).

     The Guidelines define a controlled substance as an offense that ... (2)
prohibits the manufacture, import, export, distribution or dispensing of a
controlled substance (or counterfeit substance) with intent to manufacture,
import, export, distribute or dispense)." Id. § 4B1.2(b).


                                                 5
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 6 of 16


     'Ihe above detailed definition does not include "conspiracies, aiding
or abetting, simple possesion, or attempt offenses as predicates.

      'Ihe only way to use a defendant's prior conviction to designate him a
career offender would have required the use of the Guidelines colllilentary as
the detailed definition of "controlled substance offense" in§ 4B1.2(b) does
not include inchoate offenses. However, Application Note 1 of§ 4B1.2(b)
cormnentary states. a: ~•controlled substance offense" includes attempt:,.
                                                  '
conspiracy, aiding and abetting, or other inchoate offenses. The Supreme
C.Ourt has held_"cormnentary in the Guidelines Manual that interprets or explains
a guideline is authorative unless it .•• is inconsistent with, or a plainly
erroneous reading of, that guideline." Stinson v. United States, 508 U.S.
36, 38, 113 S. Ct. 1713 (1993). '.IThe C.Ourts we.re split on whether the cormnentary's
inclusion of inchoate offenses is authorizative or an erroneous expansion
of§ 4B1.2's plain language.

      'Ihe First, Third, Seventh, and Eleventh Circuits have held the cormnentary
is consistent with§ 4B1.2(b)'s text. U.S. v. Adams,_934 F.3d 720, 727-30
(7th Cir. 2019); U.S. v. Smith, 54 F.3d 693 (11th Cir. 1995); U.S. Piper,
35 F.3d 611, 617 (1st Cir. 1994); U.S. v. Hightower, 25 F. 3d 182, 187 (3d
Cir. 1994). The D.C. Circuit created a split when it ruled in 2018 that the
cormnentary conflicts with§ 4B1.2(b), and the Sixth Circuit followed in 2019.
U.S. v. Havis, 927 F.3d 3?2, 385-387 (6th Cir. 2019) (en bane); U.S. v. Winstead,
890 F.3d 1082, 1090-92, (D. C. (:;ir .. 2018). The Ninth Circuit desired to follow
the D.C. and Sixt~ Circuits, but precedent required it to apply the cormnentary.
U.S. v. Crum, 934 F.3d 963, 966-67 (9th Cir. 2019). While the issue remains
open in the Fourth Circuit, at least two courts in the Southern District of
West Virginia have followed the D.C. Circuit and Sixth Circuits. In U.S.
v.Gibbs, t~e Court ruled at sentencing that attempted.d~livery of a controlled
substance is not a "controlled substance offense" under§ 2k2.1 which incorporates
the definition in§ 4B1.2. No. 2:18-cr-89-1 (July 21, 2019). And in U.S •.
v. Cooper, the Court ruled that conspiracy to cormnit a robbery is not a "crime
of violence" under § 4B1.2. No. 2:19-cr-81, 2019 U.S. Dist. LEXIS 174261 (Oct.
8, 2019?, ECF No. 35. The cormnentary's inclusion of conspiracy, adds an
entirely new offense to "crime[s] of: violence." 2019 U.S. Dist. LEXIS 174261,
at ·k4.
                                      6
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 7 of 16


     Application Note 1's inclusion of inchoate crimes is inconsistent with
the text of§ 4B1.2(b). The subsection names in detail the crimes that qualify
as a "controlled susbtance offense." and none are inchoate offenses. See Burgess
v. U.S., 553 U.S. 124, 130, 128 S. ct. 1572 (2008)("As a rule, [a] definition
which declares what a term 'means' •••. excludes· any meaning that is not stated.
As the D.C. Circuit and Sixth have noted,§ 4B1.2 itself demonstrates that
the Commission knows how to include ;..,-::"-::,., · inchoate offenses when it wants
because§ 4B1.2(a)(1) explicitly defines a "crime of violence" as an offense
that ''has as an element the use, attempted use, or threatened use of physical·
force ... " Havis, 927 F.3d at 386; Winstead, 890 F.3d at 1091. In contrast
nothing in § 4B1.2(b) can bear the construction that. "controlled : substance
offense" includes inchoate crimes. Stinson, 508 U.S. at 46 (holding commentary
hinds courts only if the guidelines which the commentary interprets will bear
the construction."

     The D.C. Circuit remaked in Winstead, that "[i]f the Commission wishes
to expand the definition of 'controlled substance offense' to include attempts,
it may seek to amend the language of the guidelines by submitting the changes
for congressional review.' 890 F.3d at 1092 (citing Stinson, 508 U.S. at
44). The Commission has since proposed an amendment to§ 4B1.2 that would
move the inchoate offense language from Application Note 1 to the guideline
text. See 83 Fed. Reg. 65400, 65412-15 (Dec. 20, 2018). The proposed
amendment, should in any court's view, concede the inadequate textual basis
in§ 4B1.2(b) for Application Note 1's inclusion of inchoate offenses. Until
Congress amends it, the plain text of §4b1.2(b) compels the Court to exclude
inchoate crimes as predicate offenses for the career offender designation.

     Applying this logic to Henderson's case, neither his instant offense
of conspiracy with intent to distribute cannot be used as a predicate and
the Court cannot separate the two charges/ counts because there was no
intervening arrests and constitute a single offense grouped together ~ere
a conspiracy carried the greater sentence. Moreover, Henderson's prior NYS
conviction of attempted sale of a controlled substance (PSR ~ 48) cannot be
utilized as a predicate to designate him a career offender.

     Thus, Henderson is not a career offender. The concession via the proposed
Amendment by the Sentencing Commission constitutes extraordinary and compelling
                                      7
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 8 of 16



reasons to grant this request and reduce this unjust sentence.



             2.    FIRST STEP ACT CHANGES

        A.        SERIOUS DRUG FEIDNY
     During Henderon's proceeding the Government served him- a 21 U.S.C. §
851 Notice of enhancement which would subject him to a mandatory minimum of
                                                         I
20 years as a result of his prior felony drug offense (21'u.s.c. § 802(44)).
The Notice required the Court to impose at least a minimum of 240 months or
20 years if convicted.

     As part of the sweeping changes in the First Step Act, to enhance a defendant's
sentence such as that of Henderson requires a "serious drug felony." A serious
                                                          I

drug felony means an offense prohibited by 18 U.S.C. § 924(e)(2)(A) for which
the defendant.:.-
         (i) the defendant served a term of imprtsonment of more than 12 months;
             and
       (ii) was released from any term of imprisonment within 15 years of
             the instant offense.

     Section 924(e)(2)(B) defines "serious drug felony" as an offense under
the Controlled Substance Act (21 U. S.c., § 801, et seq.), the Controlled Substance
Import::. arid Export Act (21 U.S.C.§i951 et seq.)m Chapter- 705 of Title 46
(Maritime I.aw Enforcement) or under state law, involving manufacturing,
distributing, or possessing, with intent to distribute a controlled substance
(as defined in section 102 of the Controlled Substance Act, 21 U.S.C. § 802)
for which the maximum term of imprisonment is ten years. or more.

     The First Step Act lowered the minimum penalty for a prior qualifying
                                                           '
"serious drug felony" from 20 years to 15 and for a second prior, reduced
life imprisonment to 25 years.

      Henderson posits that the First Step Act changes to the law, reducing
the mandatory minimum based on prior "serious drug felony" and limitation
 ·of qualifying~offenses for enhancement constitutes compelling and extraordinary
  circumstances as to warrant consideratin of a reduction in sentence.
                                            8
           Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 9 of 16

                                                                           I

              3.   CHANGE IN STAWTORY INTERPREI'ATION CONSTITU'IES EXTRAORDINARY
                   AND COMPEILING REASONS TO IMPOSE A REDUCE SENTENCE.

       During Henderon's trial, the Third Circuit had as precedent that, under
Apprendi v. New Jersey, 530 U.S. 466 (2000), a jury in a multi-defendant drug.
conspiracy case need only determine the amount of drugs involved in the
conspiracy as a whole, not the amount attributable to each defendant. The Circuit
had yet to incorporate Alleyne in it's circuit law. The Third Circuit premised
it's holding on persuasive analysis of cases from other circuits, the court
reasoned:
           'In drug conspiracy cases, Apprendi requires the jury find only the
            drug type and quantity element as to the conspiracy as a whole, and
            not the drug type and quantity attributable to each co-conspirator.
            The finding of drug quantity, for purposes of determining the
            statutory maximum. In other words,·to be an offense specific, not
            a defendant specific determination. They jury must find, beyond
            a reasonable doubt, the existence of a conspiracy, the defendant's
            involvement in it, and the requiste drug type and quantity involved
            in the conspiracy as a whole. Once the jury makes these findings,
            it is for the sentencing judge to determine by a preponderance of
            the evidence the drug quantity attributable to each defendant and
            sentence him or her accordingly, provided that the sentence does
            not exceed the applicable statutory maximum.'
       The Third Circuit in. United States v ..Phillips, affirmed the trial court's
instructions to the jury to decide, beyond a reasonable doubt, only the amount
of crack involved in the conspiracy itself and upheld sentences for the individual
           '~
defendants that were within the statutory maximum of life imprisonment triggered
by the jury's finding that the amount of crack attributable to the conspiracy
was 50 or more grams. 349 F.3d at 140 (349 F.3d·138 (3d Cir. 2003).

       After Alleyne v. United States, 570 U.S. 99, 103, 133 S. Ct. ,2151 (2013)
the jury must find the mandatory minimum and statutory maximum triggering element
by proof beyond a reasonable doubt. In drug cases,_ lE::ause § 841 provides an
                                ,                 ,                 ,



increased penalty based on the drug quantity a defendant conspired to distribute,
quantity "is an element [of the crime] that needs to be submitted to the jury
and found beyond a reasonable doubt. In conspiracy cases, the conspiracy wide
quantity govern the statutory maximum, but the individualized quantity,
forseeable govern the mandatory minimum. The Third Circuit never addressed
it's conspiracy wide approach, since the Supreme Court's ruling in Alleyne.

                                             9
         Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 10 of 16


        In a recent Third Circuit decision, the Court reversed a conviction where
the defendant was charged with distributing and possessing with intent to distribute
one kilogram and more of.heroin, in violation of 21 U.S.C. § ,841(a)(1), § 841(b)(1)(A).
The Court held that the Government was required to prove that the defendant
distributed or possessed one kilogram of heroin on a single occasion., The Court
concluded that without such evidence no defendant could be convicted of an offense
under Section 841(b)(1)(A). Rowe, 2019 U.S. App. LEXIS 9621 (3d Cir. 2019).

',-/ , While Rowe did not specifically address conspiracies, Section 846 states
that a defendant guilty of attempt or conspiracy of a_ drug offense "shall be
subject to the same penalties as prescribed for that offense," creating a clear
relationship, between 846 and 21 U.S.C. § 841(b)(1) because the conduct at issue
related to an agreement of 5 kilograms or more of cocaine and 280 grams or more
of cocaine base aka crack.

       This decision represents a substantive intervening change of law in this
Circuit. The decision illustrates what the Government is required to prove in
order to subject a defendant toa:mandatory minimum term of 5 or 10 years imprisonment
even in a conspiracy case. Where the evidence does not demonstrate that there
was an agreement to distribute or possess with intent to distribute 1 kilogram
of heroin, 5 kilogram of cocaine power, ·280 grams of cocaine base, or 1,000·
kilograms of marij~ana on a single occasion, no conviction or sentence may be
imposed under Section 841(b)(1)(A), (ten year inin).The same is true as it relates
to Section 841(b)(1)(B), the section triggering the five year mandatory minimum,
where the evidence does not demonstrate that the defendant agreed to distribute
(on a single occasion) 100 grams of heroin,-500 grams of cocaine, 28 grams of
cocaine base, or 100 kilograms of marijuana, no conviction or sentence may be
imposed under Section 841(b)(1)(B) (five year minimum).

       In this case, the indictment alleged a conspiracy to distrihlte i or possess
with intent to distribute 5 kilograms _or more of cocaine hydrochloride and 280
grams or more cocaine base. The Government in this case made the allegation
between January 2010 and continuing through on or about September 11, 2012, that
the defendant and his co-conspirators distributed drugs on many occasions and
the aggregate quantity from the eight to 10 trips. reach the specified quantity
alleged. The Government did not establish that the agreement was to distribute
or possess that specific quantity.in a single occasion. Based on Rowe, this
                                           10
           Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 11 of 16



 practice is unauthorized •.

        In conspiracy cases, the Government is required to prove that the intended
future conduct the defendants are alleged to have agreed upon include every single
.element of the substantive offense. In the case where the Government has charged
a defendant with conspiracy to distribute 280 grams of cocaine base, it must
prove that there was an understanding that 280 grams of cocaine base would be
distributed on a single occasion. A review of the facts .of the case will show
 that Henderson entered into no such agreement.

        Approximately a month after Rowe was decided, the Second Circuit issued
 an identical opinion in United States v. Pauling, 924 F.3d 649 (2d Cir. 2019).

        In Pauling, the Second Circuit affirmed the.District Court's order granting
 the defendant's motion to set aside his conviction for conspiracy to distribute
 or possess with intent to distribute 100 grams or more of heroin. The Court
 found that the district court had correctly found that the evidence at trial
 did not establish the quantity element of the offense (100 grams or more).

         The Pauling defendant was convicted of being a member of a drug conspiracy
. with an individual named "Low.". It was uncontested at trial that defendant
  Pauling and Low conspired to distribute 89 grams of heroin based on four transactions
  documented by the government. However, defendant Pauling argued that the
  government had not proved that the conspiracy included at least 11 more grams
  beyo~d a reasonable d~ubt, a quantity t~at would trigger _the mandatory min:i,.mum
  sentence.

        The government in turn relied on two different theories to demonstrate
 the necessary, additional grams. First, the government argued that it had
 established these additional grams based on a July 3 phone call in which a customer
 ordered 14 grains from Pauling. These 14 grams were already included in the 89,
 but the government asserted that another 14 grams could be "inferred" from this
 particular phone call because the customer stated that he wanted the "same thing
 as last time." Second the government argued that the jury could "irifer" the additional
 11 grams of heroin from the cn.n:-se of dealings between defendant Pauling and Low,
 which indicated that they might have engaged in other similar transactfumns.

                                          11
         Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 12 of 16


substantiate Henderson being involved in the conspiracy for the entire time period
alleged in the indictment to establish that he should be held accountable for
5 kilograms of_ cocaine and 280 grams of crack.

       These facts do not show that the Government met it's burden of proving
the existence of one over-arching conspiracy involving Hendersoq or (2) that
the object with his involvement was to distribute 5 kilogram of cocaine and 280
grams of cocaine base.

       In Henderscn's case the Court failed to properly instruct the jury as to
the elements of the offense and finding the drug quantity, such as (1) that was
reasonably forseeable to that defendant, and (2) that was distributed by members
of the conspiracy during the time that the defendant was a member of the conspiracy.

       The Government evidence supporting the 5 kilograms cocaine and 280 grams
of crack was premised on it's incorrect belief that it could combine weights
from multiple distr:ih.ltions and discontinuous possessions during the indictment
period. However, at trial no evidence was presented that Henderson entered
into the conspiracy and agreed to the 5 kilogram possession or 280 grams possession
on a single occasion. Moreover, as argued the conspiracy was charged as a single
conspiracy, however, there were multiple conspiracies which did not involve
Henderson, nor any agreement such as the Siar-Green conspiracy, or the 8-9 other
trips taken by others.

       No matter how favorable the Court looks at the evidence in favor of the
.                  .          .     .                  .                .
government, Henderson's conviction was obtained in violation of the Sixth Amendment
and cannot stand, as the Government failed to m:et it's burden of proving the
quantity element of the offense. No reasonable juror would convict Henderson
of an offense that requires entering into an agreement to distribute and possess
5-kilogram of cocaine and 280 grams of crack. Henderson is actually innocent
of the offense.

       This claim could not have been raised due to circuit law at the time of
Hendersons. trial and the Court failing to address Alleyne when handed down as
part of the jury instructions.


                                        12
      Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 13 of 16


     Henderson argues that the District Court in Nebraska granted a sentence.
reduction in Urkevich premised on Congress's clarification of 924(c). Like
Urkevich, Henderson contends the clarification or change by Congress that
Defendant's with a prior serious drug conviction be subject .to a minimum
sentence of 15 years and eliminating life, constitutes extraordinary and .•
compelling reasons. Indeed this formed the basis for the Maumau court to
grant relief.

     Moreover, even the Sentencing Commission's concession of improperly
expanding the list of qualifying offenses for career offender via a guideline
corrmentary constitutes extraordinary and compelling reasons to reduce Hendersons'
sentence.

     The clarification of the rules of statutory interpretation of 21 llU.S.C.
§ 841(b)(1) and it's incorporation of 846 and the government must prove the
drug quantity beyond a reasonable doubt even when it involves a conspiracy
constitutes extraorindary and compelling reasons (5th and 6th Amendment violation)
to warrant a reduction in sentence.

     Henderson requests the Court to impose a sentence between 120 to 180 months,
along with 5 years of supervised release based on the change int he law.
Should the Court require more information on the defendant, the COurt can
have him interviewed through the probation office and preparation of a new
PSR to address his character, his danger to the public, his likelihood of
rehabilitation or recividism.

     If sentenced today, Henderson would not be subject to the 300 month sentence
that the Court originally imposed.



     WHEREFORE, Maurice Michael Henderson respectfully prays this Honorable
Court grant his motion and reduce his sentence to 120 - 180 month, if any
additional concerns arise, have him interviewed through the Probation
Department and order the preparation of a new PSR'.;· or alternatively issue
ah order to show cause.


                                      14
         Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 14 of 16



Dated:    March   ~lo, 2020.


                                Respectfully submitted,

                                 ~Jj~
                                M3.urice Michael Henderson
                                #11974-067
                                LSCI Allenwood
                                PO Box 1000
                                "White Deer, PA 17887




                                        15
        Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 15 of 16


                             SUPPLEMENTAL AU1HORITY

     In. the following. cases, district .courts have gr~nted motions for reduction
in sentence under 3582(c)_(1)(A), finding extraordinary and compelling circuqistances
not necessary involving health or age related basis.

     United States v. O'Bryan, No. 96-10076-03-J'IM, 2020 WL 869475 (D. ·Kan.
     Feb 21, 2020);
     United States v. 1fl-bndaca, Nb. 89-CR-0655-DMS, 2020 WL 1029024 (S. D.
     Cal. March 3, 2020);
    United States v. Young, No. 2:00-cr-00002-1, 2020 WL 1047815 (MD Tenn.
    March 4, 2020);
     United States v. Davis, No. PJM 00-424-~, 2020 WL 1083158 (D. M:l. March
     5, 2020);.
    United States v. Perez, No. 88-10094-1-J'IM, 2020 WL 11807~9 (D •. Kansas
    March 11, 2020);
    United States v. Redd, No. 1:97~cr-00006-AJT, 2020 WL 1248493 (E.D. Va.
    Mar. 16, 2020).
     .,q
               ·M·~u r [ ~~ l~~oe-~c)"_J4Fil q1lf- ✓0~·7
                                         Case 1:12-cr-00255-JEJ Document 419 Filed 03/30/20 Page 16 of 16

               V ~,C, ALlGfJvJ00O                                                      U&-J
               p/ 0.              (3o~ lOOO
               Whtt-£  -:-:   ~
                                               ()t~'t                        PA            (7~87


                                        RECEIVED
                                          HARRISBURG, PA
                                                                                              <=>11974-067~
                                              MAR 30 2020                                                Clerk Of Courts
                                                                                                         228 Walnut
                                   PER_~                                                                 Harrisburg, PA 17108
                                                                                                         United States




                                                                                            C,ieir-1(_ 6-{2 Co u ,,... ,r
                                  Low Security Corrccti,-,1.       : .... ,n                 12i [;-J4/nuf-
                                     Allenwood, PA
                               Date         MMI ? 7 ·: 1''.''                                l~A<Ult~sb051 PA fl (o 3
                          The enclosed letter was proce,,, . 1 l !m · :t+
                         speci;il.~ailing procedures for forw,,. ''•, 1,,
                         you. The letter. has 11l!ither bC'\·n •· pc;,··ri ,
                              inspected. If the writer rais<.'s a ti,"-         . , n
                                  problem over which thi!, f;,ril-:
                      jurisdiction, you may wisl. t0 ,
                   m~~erial for further inforT11atiun ,H
                      lf the writer enclose:, ~ ~ ! r•. '.;p,                ' ·nc,·   1

                   forwarding to ;P·other , "' ,~.
                                     e··,r•lr),.1   1('   tn   l •   1,,,.


                                                                                                /1/111 11 11·1 1111'· 111·1 11/lllll·l1·IIIl•1/ 1i1 1•·1 11l 111 11·   I
                                                                                                                                                                       V
                                                                                                                                                                           f/,S 00,l
                                                                                                                                                                                ~\ "~
.r
 :::.~,,-,,'                                                                                                                                                                            .1
                                                                                                                                                                                        J
